DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 have been reviewed and considered by this office action. 

Priority
The office acknowledges that priority is claims under PCT application PCT/JP2017013375 with a priority date of 3/30/2017.

Information Disclosure Statement
	The information disclosure statements filed on 6/28/2019 and 4/12/2021 have been reviewed and considered by this office action.

Drawings
	The drawings filed on 6/28/2019 have been reviewed and are considered acceptable.

Specification
	The specification filed on 6/28/2019 has been reviewed and is considered acceptable.

Claim Objections
Claims 1-6 are objected to because of the following informalities: Per the claim amendments filed on 6/28/2019, the following terms were amended to the following:

Original				Amended

First communication unit………….first communicator
Second communication unit…….	second communicator
Third communication unit………..third communicator
Analysis unit…………………………….	analyzer 
Operation unit………………………….operator

Review of the specification reveals that none of the newly amended terms appear within the specification as currently amended. In order to further prosecution, the terms will be interpreted to be equivalent to the previous terms when interpreting the claims in light of the specification. The office recommends amending the claims to their original form in order to align with the specification and help clarify the record.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

The generic place holder, first communicator, followed by the functional language, to communicate with the communication terminal device, in claim 1.
The generic place holder, second communicator, followed by the functional language, to communicate with the air conditioner, in claim 1.
The generic place holder, an analyzer, followed by the functional language, to analyze information…, in claims 1, 3, and 6.
The generic place holder, an operator, followed by the functional language, to operate the contact device… , in claim 1.
The generic place holder, third communicator, followed by the functional language, to receive third information from a sensor…, in claims 5 and 10-16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites, “an analyzer to analyze information received by the first communicator from the communication terminal device” and “a case in which the analyzer determines, by analyzing, that the information is information for operating of the contact device”, which analyzed under Step 2A Prong 1, which is understood as a mental process. That is, determining/analyzing whether the information is for operating a device through broadest reasonable interpretation can be performed using the human mind and recited generically with the use of generic computer components falls within the “Mental Processes” grouping of abstract ideas.
	This judicial exception is not integrated into practical application. In particular, the claim further recites the additional elements of, “the first communicator sends the information received from the communication terminal device to the second communicator and to the analyzer” and “the second communicator sends the information received from the first communicator to the air conditioner”, which analyzed under Step 2A Prong 2, adds insignificant extra solution activity in the form of mere data gathering which does not integrate the judicial exception into practical application. The additional elements “an operator to operate the contact device based on the information” represents merely “applying” the abstract idea. The additional elements of, “an air-conditioning control relay device”, “communication terminal device”, “first communicator”, “second communicator”, “analyzer”, and “operator” are understood as a computer, and the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering and transmitting data using generic computer components, and “applying” the abstract idea. Analyzed under Berkheimer, utilizing generic computer components for receiving and transmitting data has been recognized by the courts as being well-understood, routine, and conventional activity, see MPEP2106.05(d)(II)(i) “Receiving or transmitting data over a network”.


	The judicial exception is not integrated into practical application. The additional elements as described in claims 2-16 as analyzed under Step 2A Prong 2, further recite elements of merely gathering data which does not integrate the judicial exception into a practical application. The additional elements of, “first communicator”, “second communicator”, “third communicator”, “sensor”, “air-conditioning control relay device, “contact device”, “analyzer”, and “operator” are understood as a computer, and the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering and transmitting data using generic computer components. Analyzed under Berkheimer, utilizing generic computer components for receiving and transmitting data has been recognized by the courts as being well-understood, routine, and conventional activity, see MPEP2106.05(d)(II)(i) “Receiving or transmitting data over a network”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masui et al. (US PGPUB 20030140637) in view of Abe et al. (US PGPUB 20150233594).

Regarding Claim 1; Masui teaches; An air-conditioning control relay device being communicable with an air conditioner, being communicable also with a communication terminal device for remotely controlling the air conditioner, and being capable of operating a contact device, the air-conditioning control relay device comprising: (Masui; at least Fig. 1; paragraph [0134]; disclose a central remote controller (5) (air-conditioning control relay device) that is in communication with outdoor unit (1) and indoor units (2) (air-conditioner) via transmission line (4) wherein the central remote controller is further in communication with a remote monitor terminal (15) (communication terminal device) which is used to send control commands to the air-conditioner)
a first communicator to communicate with the communication terminal device; (Masui; at least Fig. 1; paragraph [0148]; disclose transmission means (13) (first communicator) of the central remote controller for communicating with the terminal device (15))
a second communicator to communicate with the air conditioner; (Masui; at least Fig. 1; disclose a transmission means (6) (second communicator) for communicating with an air-conditioner)
an analyzer to analyze information received by the first communicator from the communication terminal device; and (Masui; at least Fig. 1; paragraph [0136]; disclose wherein the central controller includes a central processing means (10) (analyzer) for receiving and processing information received by the first transmission means (13) from the communication terminal device)
an operator to operate the contact device based on the information in a case in which the analyzer determines, by analyzing, that the information is information for operating of the contact device, 
wherein the first communicator sends the information received from the communication terminal device to the second communicator and to the analyzer, and (Masui; at least Fig. 1; at least paragraph [0136] and [0148]; disclose wherein the first transmission means (13) sends information received from the remote terminal device (15) to the central processor (10) (analyzer) and subsequently to the second transmission means (6))
the second communicator sends the information received from the first communicator to the air conditioner. (Matsui; at least Fig. 1; at least paragraph [0148]; disclose wherein the second transmission means (6) sends the received information from the first transmission means to the air-conditioner to control an operation of the air-conditioner).
Masui appears to be silent on; “…and being capable of operating a contact device…”
an operator to operate the contact device based on the information in a case in which the analyzer determines, by analyzing, that the information is information for operating of the contact device, 
However, Abe teaches; “…and being capable of operating a contact device…” (Abe; at least Fig. 1; at least paragraphs [0046] and [0047]; disclose an air-conditioner and device control system and 
an operator to operate the contact device based on the information in a case in which the analyzer determines, by analyzing, that the information is information for operating of the contact device, (Abe; at least Fig. 1; paragraphs [0046] and [0047]; disclose a control apparatus (3) (operator) which operates a passive device (2) (contact) device based on analysis performed by an analyzing device (i.e. the central processor of Masui))
Masui and Abe are analogous art because they are from the same filed of endeavor or similar problem solving area, of HVAC control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of activating an operator to control a contact device as taught by Abe with the known system of a HVAC control system of Masui to yield the known results of efficient climate control of a space. One would be motivated to combine the cited references in order to provide a way to realize energy savings while ensuring the comfort of people in a target space as discussed by Abe (paragraph [0005]).

Regarding Claim 2; the combination of Masui and Abe further teach; The air-conditioning control relay device according to claim 1, wherein the second communicator sends second information received from the air conditioner to the first communicator, and the first communicator sends the second information received from the second communicator to the communication terminal device. (Masui; at least Fig. 1; at least paragraphs [0140] and [0149]; disclose wherein the second transmission means (6) collects operation information of the air-conditioner and that information is subsequently relayed back to the remote terminal (15) to view/monitor the collected information of the air-conditioner).

Regarding Claims 3 and 6; the combination of Masui and Abe further teach; The air-conditioning control relay device according to claim 1, wherein the analyzer further has a function to analyze second information received by the second communicator from the air conditioner, and (Masui; at least Fig. 1; at least paragraph [0136]; disclose wherein the central processing means (10)(analyzer) analyzes information received by the second transmission means (6) sent from the air-conditioner)
the operator operates the contact device based on the second information in a case in which the analyzer determines, by analyzing, that the second information is information for operating of the contact device. (Abe; at least paragraphs [0046] and [0047]; disclose wherein the control apparatus (3) (operator) controls a passive device (2) (contact device) based on analyzed information received from an analyzer (i.e. the central processor of Masui)).

Regarding Claims 4 and 7-9; the combination of Masui and Abe further teach; The air-conditioning control relay device according to claim 1, wherein the first communicator sends operation performing information indicating that the contact device will be operated, to the communication terminal device, in a case in which the contact device is to be operated based on an analysis performed by the analyzer. (Masui; at least Fig. 1; paragraphs [0136]-[0140]; disclose wherein the system collects operation information indicating that a device is operated based on analysis performed by the central processor (analyzer) and wherein Abe teaches (at least Fig. 1; paragraphs [0047], [0049], and [0051]) disclose a passive device (contact device) that sends and receives operation information that can be collected and sent to, for example, the first transmission unit of Masui to be sent to the communication terminal).

Claims 5 and 10-16; the combination of Masui and Abe further teach; The air-conditioning control relay device according to claim 1, further comprising: 
a third communicator to receive third information from a sensor disposed outside the air-conditioning control relay device, (Abe; at least Fig. 1; disclose an outside air temperature input unit (third communication device) for collecting outside air temperature information from an external device (sensor))
wherein the third communicator sends the third information received, to the analyzer, the analyzer sends the third information received from the third communicator to the first communicator if it is determined, based on a result of an analysis, that the information received from the first communicator, or second information received from the second communicator, indicates a request for sending the third information to the first communicator, (Abe at least Fig. 1; paragraphs [0053]-[0056]; disclose wherein the third communication device sends the outside temperature information to a comparison unit (34) and device control unit (35) (combined form an analysis device) wherein an analysis is performed to see if the temperature information falls within a comfortable range or uncomfortable range, and if the analysis determines it falls within a comfortable range, sending control information to a passive device input/output unit (first communicator) based on the analysis)
the first communicator receives the third information sent from the analyzer, and sends the third information to the communication terminal device, (Masui; at least Fig. 1; paragraphs [0136]-[0140]; disclose wherein the first communicator sends information to a remote terminal device and wherein Abe teaches the third sensor information that can be sent to the terminal device of Matsui)
the analyzer sends the third information received from the third communicator to the second communicator if it is determined, based on the result of the analysis, that the information received from the first communicator, or the second information received from the second communicator, indicates a request for sending the third information to the second communicator, and (Abe at least Fig. 1; paragraphs [0053]-[0056]; disclose wherein the third communication device sends the outside temperature information to a comparison unit (34) and device control unit (35) (combined form an analysis device) wherein an analysis is performed to see if the temperature information falls within a comfortable range or uncomfortable range, and if the analysis determines it falls within a comfortable range, sending control information to an active device input/output unit (second communicator) based on the analysis)
the second communicator receives the third information sent from the analyzer, and sends the third information to the air conditioner. (Abe; at least Fig. 1; paragraph [0045]; disclose wherein the active device is an air-conditioner and thus the information is sent to the air-conditioner through the active device input/output unit (second communicator).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117